

Exhibit 10.03


Amendment Two to the Under Armour, Inc.
Deferred Compensation Plan


WHEREAS, the Company has established the Under Armour, Inc. Deferred
Compensation Plan, originally effective June 1, 2007, and amended effective
December 22, 2010 (the “Plan”);
WHEREAS, the Committee has authority under Article 11.2 of the Plan to amend the
Plan;
WHEREAS, the Company desires to amend the Plan to clarify its provisions related
to the initial enrollment of newly eligible Employees and the re-enrollment of
formerly eligible Employees who again become eligible;
NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan, the
Plan is hereby amended as follows effective January 1, 2017:
1.
Article 2 Section 2 Enrollment Requirements is deleted in its entirety and
replaced with the following:

2.2 Enrollment Requirements. As a condition to participation in the Plan, each
selected Employee shall complete, execute and return to the Administrator a Plan
Agreement, an Election Form(s) and a Beneficiary Designation Form within the
enrollment period specified by the Administrator. In addition, the Administrator
shall establish from time to time such other enrollment requirements as it
determines in its sole discretion are necessary.
2.
Article 2 Section 3 Commencement of Participation is deleted in its entirety and
replaced with the following:

2.3 Commencement of Participation. Provided a selected Employee has met all
enrollment requirements set forth in this Plan and required by the
Administrator, including returning all required documents to the Administrator
within the specified time period in accordance with Section 2.2, that individual
shall commence participation in the Plan on the first day of the Plan Year
immediately following the Employee’s timely completion of all enrollment
requirements (or as soon as administratively practicable thereafter as the
Administrator may determine). The preceding notwithstanding, if the Compensation
Committee exercises its discretion in accordance with Section 3.3(a) to allow a
newly-eligible Employee (or an Employee who becomes eligible after having been
ineligible for at least twenty-four (24) months) to make a deferral election
within thirty (30) days after he or she first becomes (or again becomes) an
eligible Employee, and that Employee has met all enrollment requirements set
forth in the Plan and required by the Administrator, including executing and
returning to the Administrator an Election Form and all other required
documents, within such thirty (30) day period, that Employee shall commence (or
recommence) participation in the Plan on the first day of the month immediately
after the Employee’s timely completion of all enrollment requirements (or as
soon as administratively practicable thereafter as the Administrator may
determine). If that Employee fails to meet all such requirements within such
thirty (30) day period, that Employee shall commence participation in the Plan
on the first day of the Plan Year immediately following the Employee’s timely
completion of all enrollment requirements (or as soon as administratively
practicable thereafter as the Administrator may determine).




--------------------------------------------------------------------------------




3.
Article 3 Section 3 (a), Paragraph three shall be amended by substituting
“Compensation Committee” for “Administrator.”



Except as hereinabove amended and modified, the Plan shall remain in full force
and effect.






